904 F.2d 709
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy Carl VANHOOSE, Plaintiff-Appellant,v.Dr. Robert BERNSTORF;  Luther Townley;  Jeff Reynolds,Defendants-Appellees.
No. 89-6201.
United States Court of Appeals, Sixth Circuit.
June 19, 1990.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff appeals pro se from the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App. P. 34(a).


2
Plaintiff is a prisoner at the Morgan County Regional Correctional Facility (MCRCF).  Naming as defendants several prison officials and personnel at MCRCF and a physician who works part-time at the prison, plaintiff alleged:  (1) that he was placed in the "romper room" on several occasions as punishment for being sick and for filing an inmate grievance;  (2) that defendant Bernstorf denied him medical treatment;  (3) that placement in the "romper room" constitutes cruel and unusual punishment;  and (4) that the "romper room" is, in itself, unconstitutional.


3
The defendants responded with motions to dismiss.  The district court treated defendants Bernstorf's and Townley's motions as motions for summary judgment because documents outside the pleadings were considered.  After plaintiff responded, the district court entered judgment granting the defendants' motions.  The court concluded that plaintiff had not shown deliberate indifference to a serious medical need.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).  The court further concluded that plaintiff had not established any other constitutional violation.


4
After an examination of the record, we agree with the conclusions of the district court for the reasons stated in its memorandum opinion.  Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.